DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  Line 15 contains the word “ast”.  As no such word exists, the Examiner assumes the intent of the applicant was for the claim to read “at”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  Line 6 contains the word “shankperpendicular”.  As no such word exists, the Examiner assumes the intent of the applicant was for the claim to read “shank perpendicular”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, (US 6,823,591).

Regarding claim 1, Kobayashi discloses: An operating device for a hand-guided motorized working apparatus (Fig. 1, bush cutting machine 11), comprising: 

a handle with a handle shank (Fig. 1, handle case 106) configured to be hand-gripped; 

an operating element receiving region (See Examiner Illustration 1) adjoining the handle shank; and 

an operating unit (Fig. 1 and 7, operating lever unit 14) which acts on the apparatus operation and comprises an operating element (Fig. 7, throttle lever 107) which is held movably on the operating element receiving region for actuation by a finger of a hand gripping the handle shank (Col. 8, line 12, “The throttle lever 107 is comprised of an operating section 107a to allow a finger to engage therewith for operation”), and comprises a finger rest region (Fig. 7, operating section 107a) extending along an outer side of the operating element receiving region, wherein 

the operating element (Fig. 7, throttle lever 107) is a pivot operating lever (Fig. 7, wire connecting arm 107b of the throttle lever 107) which is held on the operating element receiving region so as to be pivotable about a pivot axis (Fig. 7, pivot shaft 106b), 

the pivot axis (Fig. 7, pivot shaft 106b) extends with a main direction component perpendicular (while not explicitly disclosed, the direction of the extension of the pivot axis is “into the page”) to a shank longitudinal axis of the handle shank (while not explicitly disclosed, the shank longitudinal axis can be represented by arrow “h” in Figure 11, or simply stated as “left to right” with respect to the figure.)(as the pivot axis is “into the page” and the longitudinal axis is “left to right”, these axis are clearly perpendicular to each other), and 

the finger rest region (Fig. 7, kill switch 111), in a longitudinal extension along the outer side of the operating element receiving region, has at least one of a bent and an angled course  (Figure 7 clearly shows the finger rest region having a bent portion in addition to a portion set at an angle to the rest of the lever) with a circumferential direction component and an axial direction component (All objects that exist within a three dimensional, Euclidian geometry based system must in fact have a component in each and all of the directions.  As such, since it exists, the item 107a must meet the claim limitation) .



    PNG
    media_image1.png
    353
    685
    media_image1.png
    Greyscale

Examiner Illustration 1

Regarding claim 2, Kobayashi further discloses: the handle shank  (Fig. 1, handle case 106)  comprises an upper palm rest region (see Examiner Illustration 1 – the Examiner further notes that the cited location matches the itemized location, item 2A, cited by the Applicant as containing the upper palm rest region) above a first longitudinal center plane (see Examiner Illustration 1), and a lower finger gripping region (see Examiner Illustration 1) below the first longitudinal center plane, and the finger rest region  (Fig. 7, kill switch 111) extends, at least on one of two mutually opposite sides of the operating element receiving region relative to a second longitudinal center plane of the handle shank perpendicular to the first longitudinal center plane  (see Examiner Illustration 2.  It is clear from the illustration and the Examiner’s commentary that the claim limitations are met), with at least one of a bent and an angled course in circumferential direction and axial direction (Figure 7 clearly shows the finger rest region having a bent portion in addition to a portion set at an angle to the rest of the lever).

    PNG
    media_image2.png
    371
    735
    media_image2.png
    Greyscale

Examiner’s Illustration 2

Regarding claim 3, Kobayashi further discloses: the finger rest region (Fig. 7, kill switch 111), on the at least one of the two mutually opposite sides of the operating element receiving region relative to the second longitudinal center plane of the handle shank (see Examiner Illustration 2), in a lower end region (see Examiner Illustration 2 – the portion of the finger rest region extending upwards and to the rear begins at the lower end region of the finger rest, as highlighted in Examiner Illustration 3), has a portion extending upward towards the rear (Paragraph [0035] of the current application defines the “rear” of the device.  Likewise, the device of Kobayashi has a “rear” that would be the right side in Examiner’s Illustration 1).

    PNG
    media_image3.png
    281
    671
    media_image3.png
    Greyscale

Examiner’s Illustration 3

Regarding claim 4, Kobayashi further discloses: the handle shank (Fig. 1, handle case 106) comprises an upper palm rest region above a longitudinal center plane (see Examiner Illustration 1 – the Examiner further notes that the cited location matches the itemized location, item 2A, cited by the Applicant as containing the upper palm rest region), and a lower finger gripping region (see Examiner Illustration 1) below the longitudinal center plane, and the pivot axis (Fig. 7, pivot shaft 106b) lies below the longitudinal center plane (see Examiner Illustration 1).

Regarding claim 5, Kobayashi further discloses: the finger rest region (Fig. 7, kill switch 111) extends arch-shaped continuously between a first end region on a first of the two mutually opposite sides of the operating element receiving region relative to the second longitudinal center plane of the handle shank, below the first longitudinal center plane of the handle shank, and a second end region on the second of the two mutually opposite sides of the operating element receiving region relative to the second longitudinal center plane of the handle shank, over a top side region of the operating element receiving region lying above the longitudinal center plane of the handle shank.

Regarding claim 6, Kobayashi further discloses: the operating unit (Fig. 1 and 7, operating lever unit 14), as further operating elements, comprises a power control operating element (Fig. 7, throttle lever 107) extending in a bottom region of the handle shank, and a safety operating element (Fig. 7, lock lever 108) extending in a top side region of the handle shank, both being held movably on the operating element receiving region, and the pivot operating lever (Fig. 7, wire connecting arm 107b of the throttle lever 107) is configured as a blocking lever which in a blocking position blocks a movement of the power control operating element and at least one of the safety operating element, and in a release position allows the movement of at least one of the power control operating element and the safety operating element(Col. 8, line 51, “Under such an idling state, as shown in FIG. 8A, the lock lever 108 is pressed with the palm of the hand in a direction as shown by an arrow a while gripping the handle case 106. When this takes place, the arm engagement portion 108b of the lock lever 108 is brought out of engagement with the distal end of the wire connecting arm 107b of the throttle lever 107, thereby releasing the throttle lever 107 from its locked state. Consequently, the throttle lever 107 is rendered operative.”).

Regarding claim 7, Kobayashi further discloses: A hand-guided motorized working apparatus (Fig. 1, bush cutting machine 11) comprising an operating device, said operating device comprising: 

a handle with a handle shank (Fig. 1, handle case 106) configured to be hand-gripped; 

an operating element receiving region (See Examiner Illustration 1) adjoining the handle shank; and 

an operating unit (Fig. 1 and 7, operating lever unit 14) which acts on the apparatus operation and comprises an operating element  (Fig. 7, throttle lever 107) which is held movably on the operating element receiving region for actuation by a finger of a hand gripping the handle shank  (Col. 8, line 12, “The throttle lever 107 is comprised of an operating section 107a to allow a finger to engage therewith for operation”), and comprises a finger rest region (Fig. 7, operating section 107a) extending along an outer side of the operating element receiving region, wherein 

the operating element (Fig. 7, throttle lever 107) is a pivot operating lever (Fig. 7, wire connecting arm 107b of the throttle lever 107) which is held on the operating element receiving region so as to be pivotable about a pivot axis (Fig. 7, pivot shaft 106b), 

the pivot axis (Fig. 7, pivot shaft 106b) extends with a main direction component perpendicular (while not explicitly disclosed, the direction of the extension of the pivot axis is “into the page”) to a shank longitudinal axis of the handle shank (while not explicitly disclosed, the shank longitudinal axis can be represented by arrow “h” in Figure 11, or simply stated as “left to right” with respect to the figure.)(as the pivot axis is “into the page” and the longitudinal axis is “left to right”, these axis are clearly perpendicular to each other), and 

the finger rest region  (Fig. 7, kill switch 111), in a longitudinal extension along the outer side of the operating element receiving region, has at least one of a bent and an angled course (Figure 7 clearly shows the finger rest region having a bent portion in addition to a portion set at an angle to the rest of the lever) with a circumferential direction component and an axial direction component (All objects that exist within a three dimensional, Euclidian geometry based system must in fact have a component in each and all of the directions.  As such, since it exists, the item 107a must meet the claim limitation).

Regarding claim 8, Kobayashi further discloses: the apparatus (Fig. 1, bush cutting machine 11) is a hand-guided (see Figure 1) motorized gardening/forestry apparatus (“ABSTRACT:  A bush cutting machine”).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higashi, (US 6,021,630) and Tomayami, (US 20090229131) both disclose similar machine control devices with similar control features to the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731